DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 is objected to because of the following informalities:
Claim 10, line 2, “the recessed wall” should be - - a recessed wall - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coutant et al. (US Patent No. 9,750,328).
Regarding claim 18, Coutant et al. discloses a method of providing an adjustment buckle assembly, comprising: 
providing a first component having a flange, a hollow shaft, and a bar extending between opposing sides of the shaft (see annotated Fig. 7); and 
providing a second component having a receptacle and a rim extending along a periphery of the receptacle and protruding outwardly from a top surface, wherein the shaft is configured to be received within the receptacle, and wherein the shaft includes a plurality of posts that are configured to be aligned with and received by a plurality of channels of the second component (see Fig. 4 and annotated Fig. 10).  
Regarding claim 19, Coutant et al. discloses, wherein the rim is configured to flex when the shaft is received within the receptacle at various stages, a first stage including a lower end of the shaft being disposed within the receptacle and a second stage including the lower end of the shaft being disposed through the receptacle (see Fig. 4 and annotated Fig. 10).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Satvilkar et al. (US Publication 2021/0253005).
Regarding claim 1, Satvilkar et al. discloses an adjustment buckle assembly, comprising: 
a first component having a shaft extending from a flange (see annotated Fig. 5A); 
a second component having a receptacle formed through a base, wherein the shaft is configured to be at least partially inserted into the receptacle, and wherein the shaft carries a plurality of teeth that are configured to engage with a plurality of ribs carried on the second component (see Fig. 4 and annotated Fig. 6A).  
Satvilkar et al. discloses the claimed invention except for the shaft tapers inwardly relative to a central axis extending centrally through the first component. It would have been an obvious matter of design choice to have the shaft tapers inwardly relative to a central axis extending centrally through the first component, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed shaft was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Satvilkar et al. discloses, wherein the second component includes a rim disposed along a periphery of the receptacle and extending outwardly from a top surface of the base ( see annotated Fig. 6A).  
Regarding claim 8, Satvilkar et al. discloses, wherein the plurality of ribs are disposed along a brace that extends about the receptacle, the brace protruding uniformly inwardly relative to the central axis and positioned between the rim and a bottom surface of the base ( see annotated Fig. 6A).  
Regarding claim 9, Satvilkar et al. discloses, wherein the plurality of ribs each include a sloped surface and a tip ( see annotated Fig. 6A).  
Regarding claim 10, Satvilkar et al. discloses, wherein a tooth of the plurality of teeth includes an upper ramp and a lower ramp each extending from the recessed wall to an apex (see annotated Fig. 5A).
Regarding claim 11, Satvilkar et al. discloses, wherein the tip of the rib is configured to abut the recessed wall and the sloped surface is configured to contact the upper ramp (see Fig. 4 and annotated Fig. 6A).  
Regarding claim 12, Satvilkar et al. discloses an adjustment buckle assembly, comprising: 
a main body including a hollow shaft extending from a flange, the hollow shaft including opposing walls each carrying a set of teeth thereon (see annotated Fig. 5A).; and 
a backplate including opposing surfaces each carrying a rib that is disposed within a receptacle, 
wherein the opposing walls of the shaft are configured to be aligned with the opposing surfaces of the backplate (see Fig. 4 and annotated Fig. 6A). 
Satvilkar et al. discloses the claimed invention except for the opposing walls are disposed at an angle relative to a vertical axis. It would have been an obvious matter of design choice to have the opposing walls are disposed at an angle relative to a vertical axis, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed opposing walls was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, Satvilkar et al. discloses, wherein the set of teeth are disposed at an angle relative to the vertical axis, the set of teeth including a leading tooth and a trailing tooth (see annotated Fig. 5A).
Regarding claim 14, Satvilkar et al. discloses, wherein the rib of each opposing surface is configured to engage with the set of teeth of each opposing wall to hold the main body to the backplate (see Fig. 4 and annotated Fig. 6A).
Regarding claim 15, Satvilkar et al. discloses, wherein a first capture stage is defined when the rib is captured between the leading tooth and an adjacent tooth of the set of teeth (see Fig. 4 and annotated Fig. 6A). 
Regarding claim 16, Satvilkar et al. discloses, wherein a maximum capture stage is defined when the rib is captured between the trailing tooth and an adjacent tooth of the set of teeth (see Fig. 4 and annotated Fig. 6A).  
Regarding claim 17, Satvilkar et al. discloses, wherein at the maximum capture stage the main body is semi-permanently attached to the backplate (see Fig. 4 and annotated Fig. 6A).  

    PNG
    media_image1.png
    550
    468
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    402
    649
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    437
    687
    media_image3.png
    Greyscale




Allowable Subject Matter

Claims 2-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677